DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-6, 10, 12-15, 17, 18, 24 and 25.

Applicant’s arguments, filed 06/06/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: “one or more” should be recited immediately prior to “pharmacologically” in the antepenultimate line.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “or” in the last line should be --- and ---.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “or” in the last line should be --- and ---.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “one or more” should be recited immediately prior to “active agent” in the last line.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “pharmacologically active agents” should be recited as --- therapeutically active agent or drug ---.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “one or more” should be recited immediately prior to “therapeutically” in the penultimate line.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “one or more” should be recited immediately prior to “therapeutically” in the first line.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “or animal” in the last line should be removed.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “cardiac channelopathy or the condition resulting from the irregularity or alteration in the cardiac pattern” should be replaced with --- one or more adverse reactions.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “one or more active agents” should be recited as --- one or more active agent or drug ---.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “or” in the last line should be --- and ---.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “one or more active agents” should be recited as --- one or more active agent or drug ---.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “or” in the last line should be --- and ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134).
Ahmad disclosed a composition comprising citalopram (e.g., active agent), at [0043], and one or more endoxifen-complexed lipids (e.g., DMPC and DMPG disclosed at claim 15 and at [0036]). The composition contained the active agent (e.g., endoxifen, citalopram) and the total lipids at a 1:1 to 1:100 molar ratio, or at a 1:1 to 1:100 weight ratio, at [0141 and 0146], wherein the weight of the total lipids was about 2.5-90 %, at [0140]. Administration was intravenous, at claim 3; and, agents were administered separately, prior to each other, or concurrently [0073].
The prior art disclosed compositions, containing citalopram and one or more endoxifen-complexed lipids, administered intravenously [0036, 0043, claims 3 and 15]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See MPEP 2143 (I)(A). 
The instant claim 1 recites an active agent that causes an IKr channel inhibition or QT prolongation, by inhibiting the activity of an ether-a-go-go related gene. The instant claim further recites that lipids are provided in an amount effective to reduce the cardiac channelopathy.
The instant specification, at [0015-0017], states that citalopram induces a cardiac channelopathy by inhibiting the activity of an ether-a-go-go related gene. For example, citalopram was disclosed to cause QT prolongation (e.g., a condition that affects the heart rhythm). Further, the specification, at sections [0014-0015], states that DMPC and DMPG, at a molar ratio of 9.7:1, reduced QT prolongation.
Ahmad disclosed a composition comprising the active agent (e.g., citalopram) and total lipids (e.g., DMPC and DMPG), at molar ratios of 1:1 to 1:100 (e.g., Ahmad disclosed 1-100 moles of DMPC and DMPG), at [0140-141 and 0146]. As such, Ahmad’s composition could have contained 9.7 moles DMPC and 1 mole DMPG.
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., actives that cause a cardiac channelopathy, and lipids in an amount sufficient to prevent or reduce the channelopathy). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
The instant claim 1 further recites the transitional phrase “consisting essentially of”. However, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term "consisting essentially of" is construed as being equivalent in meaning to the term "comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). No such clear indication is seen here.
Ahmad reads on claims 1-3 and 5-6.
Claim 10 is rendered prima facie obvious because Ahmad disclosed that the composition comprised the active and lipids dispersed, solubilized or suspended in a pharmaceutically acceptable carrier, at [0081 and 0147].
Claim 12 is rendered prima facie obvious because Ahmad disclosed that the lipids (e.g., DMPC and DMPG) were included at 1-100 moles, as discussed above.
The instant claim 12 recites a 9.7:1 ratio of DMPC and DMPG.
Ahmad disclosed DMPC and DMPG at 1-100 moles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.

Response to Arguments
	Applicant argues that Ahmed is excluded from the current claims. The inclusion of endoxifen is the inclusion of an active agent that materially affect the composition taught by Ahmad. The present invention operates without the addition of this additional active agent.
	The Examiner does not find Applicant’s argument to be persuasive. The instant specification discloses in paragraph [0280] wherein “consisting essentially of” excludes the presence of other agents that “materially affect the character or function of the claimed invention.” There is no evidence that the presence of endoxifen would materially affect the character or function of the claimed invention. Ahmad discloses in paragraph [0041] wherein endoxifen treats cancer, or a psychiatric or neurogenerative condition. The instant claims do not recite a composition that does not treat cancer, or a psychiatric or neurogenerative condition. Thus, the inclusion of endoxifen would not materially affect the character or function of the claimed invention. Also, as discussed in the rejection, Ahmed teaches a composition comprising the claimed active agent, DMPC, and DMPG. Therefore, the composition, like the claimed invention, is capable of treating one or more cardiac channelopathies or conditions resulting from irregularities or alterations in cardiac patterns. The addition of endoxifen would mean that the composition of Ahmed is capable of not only treating one or more cardiac channelopathies or conditions resulting from irregularities or alterations in cardiac patterns, but treating cancer, or a psychiatric or neurogenerative condition as well. Thus, the inclusion of endoxifen would not materially affect the character or function of the claimed invention and Applicant’s argument is unpersuasive. 

	Applicant argues that Ahmad is silent on providing any amount of a DMPG, DMPC, or both that is sufficient to reduce or eliminate cardiac channelopathies caused by the active agent.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, the specification, at sections [0014-0015], states that DMPC and DMPG, at a molar ratio of 9.7:1, reduces QT prolongation. Meanwhile, Ahmad discloses a composition comprising the active agent and total lipids (e.g., DMPC, DMPG, phosphatidylcholine), at molar ratios of 1:1 to 1:100 (e.g., Ahmad disclosed 1-100 moles of DMPC, DMPG, phosphatidylcholine), at [0140-141 and 0146]. As such, Ahmad’s composition could have contained 9.7 moles DMPC and 1 mole DMPG. Thus, since a molar ratio of 9.7:1 DMPC to DMPG is an effective amount of DMPC and DMPG to reduce or eliminate cardiac channelopathies caused by the active agent, and Ahmad discloses wherein the amount of DMPC to DMPG may be of such, Ahmad does disclose an amount of DMPG and DMPC that is sufficient to reduce or eliminate cardiac channelopathies caused by the active agent and Applicant’s argument is unpersuasive. 

Applicant argues that what is claimed in not a complexed active-agent-lipid.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not limit the composition from comprising a complexed active-agent-lipid. The instant claims recite a composition comprising an active agent and a lipid. A composition comprising a complexed active-agent-lipid is a composition comprising an active agent and a lipid. Additionally, Ahmad discloses in paragraph [0012] wherein the compounds of the invention are not required to be complexed with a lipid. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the present invention provides surprising and unexpected results.
The Examiner does not find Applicant’s argument to be persuasive. Applicant argument is merely an allegation without providing objective evidence showing wherein the claimed invention provides surprising and unexpected results.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Ritzén et al (USP 8,133,897 B2).
	The 35 U.S.C. 103 rejection over Ahmad was previously discussed.
Additionally, Ahmad was directed to the treatment of schizophrenia.
	However, the teachings of Ahmad were silent sertindole, as recited in claim 4.
	Nevertheless, Ritzén taught the treatment of schizophrenia [col 21, line 25] with the administration of sertindole, as an agent that reduces confusion, delusions, hallucinations and psychomotor agitation, in patients with psychoses [col 21, lines 54-67].
Since Ahmad taught the treatment of schizophrenia, it would have been prima facie obvious to one of ordinary skill in the art to include sertindole within the teachings of Ahmad, as taught by Ritzén. An ordinarily skilled artisan would have been motivated to include an agent that reduces confusion, delusions, hallucinations and psychomotor agitation, in patients with psychoses [Ritzén; col 21, lines 54-67].
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Ahmad, with the active agents of Ritzén, in order to form a composition having active agents for the treatment of schizophrenia, each as taught by Ahmad and Ritzén.

Response to Arguments
Applicant argues that there is no reasonable expectation of success with regard to IKr channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene, as both Ahmad and Ritzén fail to recognize their common side effect, and the ability to eliminate this side effect by the inclusion of the lipids claimed.
The Examiner does not find Applicant’s argument to be persuasive. In regards to the side effect, as discussed in the rejection, the instant specification, at [0015-0017], states that citalopram induces a cardiac channelopathy by inhibiting the activity of an ether-a-go-go related gene. For example, citalopram was disclosed to cause QT prolongation (e.g., a condition that affects the heart rhythm). Thus, it appears that causing QT prolongation by inhibiting the activity of an ether-a-go-go-related gene is an inherent property of citalopram. Therefore, since the composition of Ahmad comprises citalopram, the composition of Ahmad comprises an active agent that causes QT prolongation by inhibiting the activity of an ether-a-go-go-related gene. In regards to the ability to eliminate this side effect by the inclusion of the lipids, this is merely a recitation of the intended use of the lipids. Rationale different from Applicant’s is permissible. See MPEP 2144 (IV). As such, it is not necessary for the prior art to disclose including lipids for the same reason as Applicant. As discussed in the rejection, the composition of Ahmad comprises substantially the same lipids and in substantially the same amount as the claimed invention and thus would be capable of eliminating the side effect, whether the prior art recognizes such use or not. As such, Applicant’s argument is unpersuasive. 


3.	Claims 13-15, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Madden et al (US 2002/0110586) and Kurzrock et al (US 2006/0067998).
The 35 U.S.C. 103 rejection over Ahmad has been discussed above. Additionally, Ahmad was used in the treatment of breast cancer, at [0002]. 
Although Ahmad disclosed that there is a need in the art to treat adverse side effects of active agents, at [0005 and 0007], Ahmad did not specifically teach a composition for treating adverse side effects, as recited in claim 13.
Madden disclosed a liposomal composition comprising an active agent, a liposome having an active encapsulated therein and an empty liposome. The serum half-life of the liposome was prolonged by including empty liposomes in the formulation, at [0011-0012]. By including empty liposome vesicles, it was possible to shield the liposomes containing the active agent from the reticuloendothelial system, thereby extending the blood circulation lifetime of the liposomes, at [0028].
An extended circulation time is often needed for liposomes to reach the target region, at [0028]. The components of the composition (e.g., active, encapsulated active and empty liposome) were given on the same day (e.g., the empty liposomes were administered prior to, concomitantly or after administration of the active) (e.g., see Table 2). Breast cancer was treated, at ([0107, 0113] and Table 4). Administration was intravenous, at [0075].
Kurzrock disclosed liposomal curcumin for the treatment of breast cancer (abstract). The administration of liposomal curcumin and empty liposomes was disclosed at Examples 3-7.
Since Ahmad disclosed the treatment of breast cancer, it would have been prima facie obvious to one of ordinary skill in the art to include empty liposomes within Ahmad's composition, as taught by Madden. An ordinarily skilled artisan would have been motivated because, by including empty liposome vesicles within formulations for the treatment of breast cancer, it is possible to shield the liposomes containing the active agent away from the reticuloendothelial system, thereby extending the blood circulation lifetime of the liposomes containing the active, at (Madden) [0028].
The MPEP, at section 2144.06, states that generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. In the instant case, it is prima facie obvious to combine Madden's formulation with Ahmad's formulation, in order to form a third composition to be used for the treatment of breast cancer, as taught by the combined teachings of Ahmad and Madden.
Since Ahmad disclosed the treatment of breast cancer, it would have been prima facie obvious to one of ordinary skill in the art to include liposomal curcumin within Ahmad, as taught by Kurzrock. It is prima facie obvious to combine the formulation of Kurzrock with that of Ahmad, in order to form a composition useful in the treatment of breast cancer, as taught by the combined teachings of Ahmad and Kurzrock.
Further, regarding claim 13, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., treating adverse reactions). This is because the specification disclosed that liposomal curcumin and empty liposomes treat adverse reactions [0067]; and, the combination of Ahmad, Madden and Kurzrock disclosed liposomal curcumin and empty liposomes (discussed above), where Ahmad additionally disclosed [0005 and 0007] that there is a need in the art to treat adverse side effects of active agents. 
Claims 14, 18 and 24-25 are rendered prima facie obvious because the combined teachings of Ahmad, Madden and Kurzrock disclosed citalopram, curcumin (e.g., used in the treatment of breast cancer), empty liposomes administered with the active, QT prolongation (e.g., LQTS) by the active, oral administration, conjugation of the active to the lipid, liposomes comprising cholesterol and phosphatidylcholine (e.g., neutral liposomes) and DMPG and DMPC lipids at 1-100 moles, as discussed above.
Claim 24 recites a 9.7:1 molar ratio of DMPC and DMPG. Ahmad disclosed DMPC and DMPG at 1-100 moles, as discussed above. A prima facie case of obviousness exists because of overlap.

Response to Arguments
Applicant argues that there is no reasonable expectation of success with regard to IKr channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene, as Ahmad, Madden, and Kurzrock fail to recognize their common side effect, and the ability to eliminate this side effect by the inclusion of the lipids claimed.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above.

	Applicant argues that Madden does not teach that lipids are active agents.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not recite wherein the lipids are an active agent. The instant claims recite wherein the lipids are in an amount effective to reduce adverse reaction arising from administration of the therapeutically active agent. Instant claim 24 recite wherein a ratif of DMPC to DMPG of 9.7:1 is an effective amount. As discussed in the rejection, Ahmad discloses a composition comprising the active agent and total lipids (e.g., DMPC, DMPG, phosphatidylcholine), at molar ratios of 1:1 to 1:100 (e.g., Ahmad disclosed 1-100 moles of DMPC, DMPG, phosphatidylcholine), at [0140-141 and 0146]. As such, Ahmad’s composition could have contained 9.7 moles DMPC and 1 mole DMPG. Thus, since a molar ratio of 9.7:1 DMPC to DMPG is an effective amount and Ahmad discloses wherein the amount of DMPC to DMPG may be of such, Ahmad does disclose an amount of DMPG and DMPC that is effective to reduce adverse reaction arising from administration of the therapeutically active agent and Applicant’s argument is unpersuasive. 

	Applicant argues that the claims are amended avoid the art of Madden.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not explained how the instant claims avoid the art of Madden. Therefore, the rejection is maintained.

	Applicant argues that nothing in Madden teaches that the claimed lipids act to eliminate cardiopathies caused by the active agents.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, in regards to the ability to eliminate this side effect by the inclusion of the lipids, this is merely a recitation of the intended use of the lipids. Rationale different from Applicant’s is permissible. See MPEP 2144 (IV). As such, it is not necessary for the prior art to disclose including lipids for the same reason as Applicant. As discussed in the rejection, the composition of Ahmad comprises substantially the same lipids and in substantially the same amount as the claimed invention and thus would be capable of eliminating the side effect, whether the prior art recognizes such use or not. As such, Applicant’s argument is unpersuasive. 

Applicant argues that in Madden the active agent is always encapsulated by the liposome, thus, the art cited does not teach the present invention as claimed. 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite a composition comprising an active agent and do not exclude an active agent encapsulated by a liposome. A composition comprising an active agent encapsulated by a liposome meets the limitation of a composition comprising an active agent. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Kurzrock fails to provide that which is missing from Ahmad and Madden.
The Examiner submits that arguments with regards to Ahmad and Madden have been addressed above and are unpersuasive. 

4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Madden et al (US 2002/0110586), further in view of Kurzrock et al (US 2006/0067998) and further in view of Ritzén et al (USP 8,133,897 B2).
	The 35 U.S.C. 103 rejection over Ahmad, Madden and Kurzrock was previously discussed.
Additionally, Ahmad was directed to the treatment of schizophrenia.
	However, the combined teachings of Ahmad, Madden and Kurzrock were silent sertindole, as recited in claim 17.
	Nevertheless, Ritzén taught the treatment of schizophrenia [col 21, line 25] with the administration of sertindole, as an agent that reduces confusion, delusions, hallucinations and psychomotor agitation, in patients with psychoses [col 21, lines 54-67].
Since Ahmad taught the treatment of schizophrenia, it would have been prima facie obvious to one of ordinary skill in the art to include sertindole within the teachings of Ahmad, as taught by Ritzén. An ordinarily skilled artisan would have been motivated to include an agent that reduces confusion, delusions, hallucinations and psychomotor agitation in patients, with psychoses [Ritzén; col 21, lines 54-67].
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of the combined teachings of Ahmad, Madden and Kurzrock with the active agent of Ritzén, in order to form a composition having active agents for the treatment of schizophrenia.

Response to Arguments
Applicant argues that there is no reasonable expectation of success with regard to IKr channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene, as Ahmad, Madden, Kurzrock, and Ritzén fail to recognize their common side effect, and the ability to eliminate this side effect by the inclusion of the lipids claimed.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above.

	Applicant argues that Madden does not teach that lipids are active agents.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above.

	Applicant argues that nothing in Madden teaches that the claimed lipids act to eliminate cardiopathies caused by the active agents.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above. 

	Applicant argues that in Madden the active agent is always encapsulated by the liposome, thus, the art cited does not teach the present invention as claimed.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above.

	Applicant argues that Kurzrock fails to provide that which is missing from Ahmad and Madden.
	The Examiner submits that Applicant’s argument is unpersuasive and has been addressed above. 


Conclusion
Claims 1-6, 10, 12-15, 17, 18, 24 and 25 are rejected. 
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612